Citation Nr: 0817645	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-37 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from October 1969 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision that denied service 
connection for hearing loss.  The veteran timely appealed.  
In January 2008, the veteran testified during a video 
conference hearing before the undersigned.


FINDINGS OF FACT

1.  The competent evidence is against a link between the 
veteran's current left ear hearing loss and service.

2.  The veteran does not have right ear hearing loss 
recognized as a disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service, and a sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through an April 2006 letter, the RO notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for hearing loss of either ear, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection.  The veteran responded 
that he had no other information to substantiate his claims.  
The claims denied obviously do not entail the setting of a 
new disability rating or an effective date.  Accordingly, the 
veteran is not harmed by any defect with regard to these 
elements of the notice.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service medical records and outpatient 
treatment records, and has arranged for a VA examination in 
connection with the claims on appeal, a report of which is of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2007).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service medical records reflect that the veteran complained 
of left ear blockage, with accompanying sound reverberation 
in July 1970.  He reported working around jets.  The 
diagnosis was serous otitis.  In October 1970, the veteran 
complained of a rash and numbness around his right ear; on 
evaluation, the tympanic membrane was clear.  The veteran 
also was treated for an ear infection in October 1971.

Service medical records at the time of the veteran's 
separation examination in July 1972 show that he underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, for each ear were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
0
0
0

There is no evidence of sensorineural hearing loss manifested 
to a compensable degree within the first post-service year, 
to warrant service connection for hearing loss of either ear 
on the basis of presumptions referable to chronic diseases.

More recent audiometric testing in November 2006 revealed 
pure tone thresholds, in decibels, for each ear were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
65
65
60
65
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 22 percent in the left ear.

Left Ear

The evidence of record shows that the veteran currently has 
sensorineural hearing loss of the left ear that meets the 
criteria of 38 C.F.R. § 3.385, and thus service connection is 
not precluded if hearing loss can be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran has reported exposure to excessive noise in 
service from jet aircraft.  His personnel records reflect 
assignments as a crew member in a flying status, involving 
operational or training flights.  In January 2008, the 
veteran testified that he served as a plane captain for 8 or 
10 planes and jet helicopters, and that he launched aircraft 
and did post-flight inspections.  He testified that he spent 
most of his day on the flight line, getting planes ready to 
be sent out again.  The veteran is competent to testify on 
factual matters of which he has first-hand knowledge. 
Washington v. Nicholson, 19 Vet. App. 362 (2005).

While the Board finds the veteran's statements regarding 
exposure to excessive noise during flight line operations and 
from jet aircraft in service to be credible, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required. Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

The report of the November 2006 VA examination includes a 
diagnosis of a moderately severe-to-severe essentially 
sensorineural hearing loss of the left ear, and the 
examiner's opinion that it is unlikely that the veteran's 
current left ear hearing loss is related to his military 
service.  The examiner reviewed the claims folder, including 
the veteran's service medical records, recorded the veteran's 
history of noise exposure from jet aircraft in service, and 
noted that the veteran's hearing was within normal limits 
(for VA compensation purposes) at service discharge.  The 
examiner also found that the configuration of the veteran's 
left ear hearing loss was not consistent with noise exposure.

There is no other competent evidence linking a current 
hearing loss of the left ear with injury or disease in 
service, to include exposure to excessive noise.  Thus, 
service connection for hearing loss of the left ear is not 
warranted.

Right Ear

Notwithstanding the veteran's testimony that he had 
significant noise exposure in service, there is no competent 
evidence that establishes that he has, or ever has had, right 
ear hearing loss recognized as a disability for VA purposes. 

All of the veteran's in-service or post-service audiological 
evaluations have consistently yielded results establishing 
that he does not have right ear hearing loss to an extent 
recognized as a disability under the provisions of 38 C.F.R. 
§ 3.385.   

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
hearing loss of the right ear, as defined by 38 C.F.R. 
§ 3.385.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent evidence establishes that the 
veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


